DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            CITY OF SUNRISE,
                                Appellant,

                                       v.

                             LOURDES COLON,
                                Appellee.

                                 No. 4D18-2473

                                 [June 19, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE 16-12669
(12).

  Christopher J. Stearns and Jonathan H. Railey of Johnson, Anselmo,
Murdoch, Burke, Piper & Hochman, P.A., Fort Lauderdale, for appellant.

   Scott M. Behren of Behren Law Firm, Weston, for appellee.

PER CURIAM.

   Affirmed. See Dade Cnty. Sch. Bd. v. Radio Station WQBA, 731 So. 2d
638, 644 (Fla. 1999) (“[I]f a trial court reaches the right result, but for the
wrong reasons, it will be upheld if there is any basis which would support
the judgment in the record.”); Fla. Admin. Code R. 1B-24.003(1)(a),
General Records Schedule GS-1-SL for State and Local Government
Agencies (eff. Aug. 2017) (personnel information for temporary employees
must be retained for three fiscal years after any manner of separation or
termination of employment).

   Affirmed.

GERBER, C.J., MAY and CONNER, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.